Citation Nr: 0033753	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-06 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of service connected post-traumatic stress 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from two March 1999 rating decisions of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000) in March 1999.  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment due solely to 
post-traumatic stress disorder or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U. S. Court of Appeals 
for Veterans Claims (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by no more 
than occupational and social impairment due to mood 
disturbance, and difficulty in establishing and mantaining 
effective work and social relationships.

2.  Service connection is in effect for post-traumatic stress 
disorder, evaluated as 50 disabling.

3.  The appellant's alleged unemployability has not been 
shown to be due to service connected post-traumatic stress 
disorder alone.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is no more than 50 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
granted in a March 1999 rating decision and assigned a 50 
percent evaluation.  The appellant contends that at least a 
75 percent evaluation is warranted and that he cannot work 
solely due to the symptoms associated with his post-traumatic 
stress disorder.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant and his attorney were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  When the appellant 
testified before the Board in September 2000, the appellant 
and his attorney were given notice of the evidence necessary 
to substantiate the claims.  The duty to suggest evidence was 
met at the time of the hearing pursuant to 38 C.F.R. § 3.103 
(2000).  The appellant was afforded an additional period of 
30-days to submit evidence.  The RO made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  Service medical 
records were obtained and associated with the claims folder, 
and the National Personnel Records Center has indicated that 
all available records have been forwarded.  Social Security 
Administration records were obtained.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  The appellant has denied receiving 
any vocational rehabilitation.  Hearings were conducted 
before the RO and before the Board and transcripts associated 
with the claims folder.  

In a statement that accompanied the VA Form-9, the attorney 
alleged that the duty to assist had not been met, 
extraschedular evaluation was in order, and that a social and 
industrial survey was warranted.  Based on the foregoing 
assessment of the efforts undertaken to develop these claims, 
the Board disagrees.  In light of the fact that no examiner 
has attributed unemployability solely to post-traumatic 
stress disorder and that there is adequate medical evidence 
from multiple sources to evaluate these claims, additional 
development is not warranted.  For the reasons stated 
previously, referral for extraschedular evaluation is not 
warranted.

Once the duty to assist has been met, the Board proceeds to a 
merits determination.  At this time, the Board is under an 
obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence need not be accepted.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  The weight and 
credibility of the evidence must be assessed.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  However, it is 
necessary for the Board to state the reasons and bases for 
the decision and point to a medical basis to support the 
decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A consultation for post-traumatic stress disorder was 
conducted in October 1996.  The appellant was married and had 
been working as a mail carrier for 10 years.  He had 
previously done construction work.  He reported a long 
history of symptoms associated with post-traumatic stress 
disorder.  He complained of social alienation, anger, 
fatigue, decreased concentration, and transient bouts of 
dysphoria with episodic anhedonia.  He was very distressed 
over his angry outbursts directed towards his wife and 
children.  On mental status examination he was alert and 
oriented to person, place, time and date.  His mood was 
dysphoric and his affect tearful.  His memory was intact and 
speech was within normal limits.  He denied auditory or 
visual hallucinations or delusions.  His motor activity was 
unremarkable.  His judgement and insight were good.  He 
denied suicidal or homicidal ideation.  Chronic post-
traumatic stress disorder was diagnosed with an increase in 
symptomatology over the prior 2 years.

VA Medical Center records from November 1996 documented neat 
grooming and a depressed affect and mood.  He denied 
hallucinations or delusions.  His Global Assessment of 
Functioning score was 70, and 70 for the prior year.  The 
second score was amended in another copy of this record in 
July 1997, apparently by the examiner, to 60.

A VA examination was conducted in February 1997.  The 
appellant reported depression, nervousness, sleep 
difficulties, anger, irritability, concentration problems and 
preoccupation.  He had been working as a contract mail 
carrier for 11 years.  He liked the job because he could work 
on his own.  He had been using marijuana and alcohol daily 
since service up to 3 months prior to the examination.  He 
was often fatigued in the evening and did not have much 
energy to work on his hobbies.  His primary activity was 
watching television.  He had stopped his participation on a 
dart team because the group drank alcohol excessively and he 
wanted to stop.  On examination he presented with appropriate 
hygiene and was able to sit through the interview without 
difficulty.  His speech was clear with an excellent ability 
to express himself.  His affect was flat and over-controlled, 
and his overall mood seemed depressed.  His orientation was 
appropriate and his thinking was spontaneous and logical, but 
somewhat circumstantial.  He presented too many details for 
the circumstances of the interview.  His thought content was 
notable for intrusive memories, but he denied hallucinations 
or suicidal or homicidal ideation.  His relationships with 
others seemed poor since he was fairly superficial and tended 
to become angry easily.  His self-esteem was low.  His memory 
and fund of information was good.  He had the capacity for 
abstractness.  His judgment was good unless he was angry.  
The examiner concluded that his problems were occurring on a 
daily basis and were chronic in duration.  The current 
intensity was moderate, and his symptoms impaired his ability 
to work and relate comfortably with his family.  His Global 
Assessment of Functioning score was 51.

VA Medical Center records from March 1997 documented that the 
appellant's sleep had improved and that he seemed less 
depressed and irritable.  His energy level was up.  On 
examination he looked depressed, anergic, and exhibited a 
slowed rate of speech, but this was not determined to be 
depression, but rather his presentation when relaxed.

In September 1997, he looked more depressed and anergic than 
he had in March.  His Global Assessment of Functioning score 
was 50 now and had been 60 in the prior year.  A Global 
Assessment of Functioning score of 55 was also noted.

In January 1998 he was in no acute distress.  No self or 
other destructive ideation or intent was expressed.  His 
judgment and insight were within normal limits.

In a February 1998 interim summary, continued treatment for 
post-traumatic stress disorder with secondary depression 
since 1996 was reported.  He had maintained employment since 
service, although this was through his inherent resiliency 
and desire to provide for his family.  His post-traumatic 
stress disorder symptomatology had taken a toll on the 
quality of his life.  He exhibited deficiencies in the major 
domains of his life, such as family relations, work and daily 
mood.  He had nearly continuous depression and impaired 
impulse control, as well as difficulty adapting to the 
routine stressors of maintaining his gainful employment.  The 
appellant reported continued symptoms of recurrent intrusive 
recollections, nightmares, flashbacks, social isolation, 
emotional numbing, insomnia, irritability with difficulty 
modulating expressions of anger, trouble concentrating and 
hypervigilance.  His judgment was adequate for self-care.  No 
suicidal or homicidal intent was reported.  His Global 
Assessment of Functioning score was 45.

In March 1998 he was exhibiting some depression and abnormal 
sleep patterns.  In April 1998, he looked calm and euthymic.  
He was sleeping 6-7 hours each night with medication.  His 
Global Assessment of Functioning score was 62, and 60 in the 
prior year.  In June 1998 he reported social isolation, 
emotional numbing, insomnia, irritability with difficulty 
modulating his expressions of anger, trouble concentrating 
and hypervigilance.  His Global Assessment of Functioning 
score was 45.  In August 1998 he was working as a contract 
mail carrier and reported conflicts with his wife.  His 
Global Assessment of Functioning score was 65.  In September 
1998 he had no self or other destructive ideation or intent.  
His judgment and insight were within normal limits.  In a 
separate September note, he was experiencing a lot of family 
stress and his Global Assessment of Functioning score was 55.  
In October 1998 the Global Assessment of Functioning score 
was 45.

In November 1998 he was working as a mail carrier, and had 
been a pipefitter for most of his worklife.  He was married.  
Recurrent pleural effusion was indicated as well as post-
traumatic stress disorder and the appellant was hospitalized 
for evaluation of his lung problems.

A VA examination was conducted in March 1999.  His chief 
complaints were anger and depression.  He had discontinued 
his alcohol use and now used marijuana only rarely.  He 
avoided situations that he knew would cause him difficulty 
such as being around crowds or social situations.  He had a 
massive loss of interest in previously pleasurable activities 
with the exception of fishing.  He felt emotionally numb and 
had difficulty with anxiety and depression.  He had vague 
suicidal ideation but no firm intent.  He had disturbed sleep 
patterns.  His anger and irritability caused him difficulty 
in the work place and at home.  He had difficulty with focus 
and concentration.  He had not worked since November 1998.  
He reported that he had to discontinue work because of 
increasing dyspnea and a possible diagnosis of asbestosis.  
He had been married for 30 years.  He described complete 
social isolation.  On mental status examination he was alert, 
oriented and cooperative.  He appeared depressed and anxious.  
His thoughts were clear and goal-directed.  There was no 
evidence of hallucinations.  His cognitive ability was 
grossly intact and there was no current suicidal ideation.  
His Global Assessment of Functioning score was 45 and 
indicated serious impairment in his functioning, particularly 
in the social sphere, with past difficulty in the work 
sphere.

A decision rendered by the Social Security Administration in 
October 1999 found that the appellant was entitled to 
disability benefits commencing September 1996.  The evidence 
established that he had not engaged in substantial gainful 
activity since September 1996.  His post-traumatic stress 
disorder was severe and his alcoholism and drug addiction 
were not contributing factors as they were in full remission.  
His condition was further exacerbated by gastroesophageal 
reflux disease, degenerative disc disease, asbestosis and 
bronchitis.

VA Medical Center records from June 2000 documented that the 
appellant was appropriately dressed and groomed.  He appeared 
tense and depressed.  His mood and affect were anxious.  He 
had no thoughts of harm to himself or others and he was not 
delusional.  He exhibited normal cognition.  He was still 
exhibiting episodic cannabis abuse.  His Global Assessment of 
Functioning score was 45.  

In September 2000, the appellant requested additional 
medication for depression and temper.  He was having a lot of 
stress due to his children.  He was appropriately dressed and 
groomed.  He appeared tense and depressed.  His mood and 
affect were anxious.  He had no thoughts of harm to himself 
or others and his cognition was normal.  His cannabis abuse 
was episodic, and his Global Assessment of Functioning score 
was 40.

The appellant's mother submitted a statement in September 
2000 describing the appellant's personality both before and 
after his service in Vietnam.

The appellant testified before the Board in March 1998, 
before the RO in December 1998, and before the Board again in 
September 2000.  Before the Board in March 1998 he testified 
that he was working part-time as a contract mail carrier.  He 
was working a day or a day-and-a-half a week.  Before the 
Board in September 2000, he testified that he stopped working 
in about 1996 or 1997.  His job had been as a rural mail 
carrier.  When he drove through the woods it reminded him of 
the jungle and he had flashbacks and panic attacks.  He could 
not get along with the postmaster, and that was the main 
reason he quit his job.  There were many days that he missed 
work due to his post-traumatic stress disorder symptoms 
during that last year.  He had not asked for or received any 
vocational rehabilitation.  He was socially isolated.  He 
would discuss something with his wife and not remember.  He 
visited his mother and his brother.  His only other 
socialization was at the VA hospital with the post-traumatic 
stress disorder group.  He passed his time by watching 
television and sometimes tending the flowerbeds.  He cannot 
be around people because he gets angry easily.  He had panic 
attacks.  His wife testified that he was always angry and 
tense, and more so with stress.  She had to quit her job and 
take over the mail route because he could not function at it 
any more.  They lived in a very isolated area and he had been 
saying that it was not isolated enough.  They very rarely had 
anybody over to the house. 


Evaluation of post-traumatic stress disorder:

This issue stems from the appeal of the 50 percent rating 
assigned at the time service connection was granted in March 
1999.  Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
remains open long as the rating schedule provides for a 
higher evaluation and the appellant has not withdrawn his 
appeal.  Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
condition has not significantly changed, and that staged 
ratings are not appropriate.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The criteria and the applicable ratings for evaluating mental 
disorders are as follows, 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2000):

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The preponderance of the evidence is against a higher 
evaluation.  The appellant is currently being compensated in 
recognition of the occupational and social impairment caused 
by his post-traumatic stress disorder symptomatology.  
However, deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood, due to the symptoms 
associated with a 70 percent evaluation have not been 
reported.  Only once in March 1999 was vague suicidal 
ideation reported, otherwise it was consistently denied.  
Obsessional rituals which interfere with routine activities 
have not been complained of or documented.  His speech was 
normal in October 1996.  In February 1997, his speech was 
clear and he exhibited an excellent ability to express 
himself.  His speech was once described as slowed in March 
1997, but never illogical, obscure, or irrelevant.  The 
appellant has reported some panic attacks, but near-
continuous panic has not been identified.  His depression has 
been nearly continuous according to the examiner in February 
1998, however it has not affected his ability to function 
independently, appropriately and effectively.  He has arrived 
to some of his appointments alone, and was functioning in 
group therapy.  The Board recognizes that evidence of impulse 
control with irritability has been presented, however this is 
insufficient on its own to warrant a higher evaluation.  
There is no evidence of spatial disorientation.  The 
appellant has been described as neatly groomed with 
appropriate hygiene by multiple examiners. 

There is evidence of difficulty in adapting to stressful 
circumstances including work.  However, the Board is obliged 
to assess all of the evidence of record on this point.  We 
have considered all of the evidence including the appellant's 
testimony and the findings made by the Social Security 
Administration.  The appellant testified in 2000 that he was 
unable to work beginning in about 1996 due to the 
symptomatology associated with his post-traumatic stress 
disorder.  However, in 1998 he had testified that he was 
still working at a part-time mail carrier.  A review of the 
medical records reveals that until about November 1998 he was 
reporting that he was working as a mail carrier.  In March 
1999, he reported to a VA examiner that he had to discontinue 
work because of dyspnea and asbestosis.  The Social Security 
Administration decision included a finding that his drug 
addiction was in full remission based on his report, but 
through September 2000, his medical records indicated that he 
was still abusing cannabis.  Therefore, the evidence is 
conflicting as to when the appellant allegedly stopped 
working and whether or not it was due entirely to his post-
traumatic stress disorder symptoms.  The findings made by the 
Social Security Administration can be afforded little 
probative value in light of the conflicting evidence.  
Likewise, the appellant's testimony is not credible in light 
of the conflicts.  We are presented with little probative 
evidence that his occupational impairment is due solely to 
his post-traumatic stress disorder symptomatology as well as 
conflicting evidence on this point, therefore this evidence 
is insufficient to warrant a higher evaluation.

The evidence also establishes that the appellant has 
difficulty establishing and maintaining effective social 
relationships, however an inability to do so has not been 
presented.  The appellant has established and maintained a 
long-term marriage and still has a relationship with his 
mother, brother and children.  His difficulties in the social 
sphere are recognized and compensated by the current 
evaluation.

The Board's has also considered the multiple Global 
Assessment of Functioning scores which have been reported 
during the pendency of this appeal.  Although the Global 
Assessment of Functioning score does not fit neatly into the 
rating criteria, the Global Assessment of Functioning score 
is also evidence.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  Global Assessment of Functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  The appellant's Global Assessment of 
Functioning scores have been as low as 40 on one occasion and 
as high as 70, and fall on average within a range between 
moderate and serious symptoms.  They are defined as follows:

Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic 
attacks) OR moderate difficulty in 
social, occupational, or school 
functioning (e.g., few friends, conflicts 
with peers or co-workers).

Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious 
impairment in social, occupational, or 
school functioning (e.g., no friends, 
unable to keep a job).

When considering this evidence in conjunction with all of the 
other evidence of record, the Board concludes that a higher 
evaluation is not warranted.  Although his Global Assessment 
of Functioning scores were sometimes characterized as 
indicative of a serious impairment, the evidence does not 
support a finding of no friends or an inability to keep a job 
with suicidal ideation.  The evidence more closely describes 
one who has few friends, conflicts with family and coworkers, 
and occasional panic attacks.  So although there have been 
some scores reported that could support a higher evaluation 
if viewed in a vacuum, when viewing the evidence as a whole, 
the majority of the reported Global Assessment of Functioning 
scores support the Board's conclusion that a higher 
evaluation is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Total rating based on individual unemployability:

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16, (2000).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. 
§§ 4.16(a),4.19 (2000), Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).

In turning to the facts of the instant appeal, the Board 
notes that service connection is in effect for post-traumatic 
stress disorder and a 50 percent evaluation has been 
assigned.  Therefore, the appellant does not meet the 
schedular criteria for a total rating based on individual 
unemployability and there is no legal merit to the claim 
based upon schedular requirements.

The Board has also given the claim extraschedular 
consideration.  We have thoroughly reviewed the claims file 
in its entirety.  The Board must note that no medical 
professional has stated that the appellant's service-
connected post-traumatic stress disorder renders the 
appellant unemployable.  At most, an examiner in March 1999 
indicated difficulty in the work sphere.

As previously discussed with respect to his increased rating 
claim, both the RO and the Board have considered referral of 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The appellant has not alleged, and the evidence 
does not establish, frequent or any periods of 
hospitalization for post-traumatic stress disorder.  There is 
some evidence of unemployability as established by the Social 
Security Administration and by the appellant's testimony.  
However, the evidence is conflicting as to when the appellant 
allegedly stopped working and whether or not it was due 
entirely to his post-traumatic stress disorder symptoms.  
There is probative evidence that the appellant's non-service 
connected lung disability influenced his resignation from his 
job.  Based on these conflicts, we cannot conclude that the 
appellant is unemployable due solely to post-traumatic stress 
disorder.  The Board finds that the entire record, as a 
whole, establishes that the appellant's unemployability 
status is not due to the service- connected post-traumatic 
stress disorder alone.

The Board also notes that at the hearing before the Board in 
September 2000, the appellant's attorney conceded that there 
was no competent evidence of record that attributed 
unemployability to post-traumatic stress disorder alone.  The 
appellant and his attorney were specifically advised that in 
order to substantiate this claim, such an opinion should be 
submitted, and the appeal was kept open for 30 days in order 
for that evidence to be obtained.  No additional evidence on 
this precise point was submitted, therefore the status of the 
evidence remained unchanged.


ORDER

An increased rating for post-traumatic stress disorder is 
denied.  A total rating based on individual unemployability 
is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

